Citation Nr: 0321587	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-22 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 decision by the RO in New York, New 
York, which denied reopening of the veteran's claim of 
service connection for a back disorder.  In June 2002, the 
Board found new and material evidence had been submitted and 
reopened the veteran's claim of service connection for a back 
disorder.    


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), and 
remained with the RO until May 2002, the RO never advised the 
veteran of the VCAA, and the potential impact this law might 
have on his claim, despite the fact that supplemental 
statements of the case were prepared during that time 
allowing the RO opportunities to inform the veteran of VCAA.  
This violation of due process must be addressed before the 
Board can undertake any action in this claim.

In addition, the veteran has asserted on numerous occasions 
that he was treated at the former VA outpatient clinic on 
Ryerson Street in Brooklyn, New York, prior to its closure.  
Though numerous requests have been made to obtain these 
medical records there has been no response indicating that 
the records do or do not exist.  The RO should attempt to 
obtain all treatment records from the former VA outpatient 
clinic on Ryerson Street in New York for the period of 1971 
to 1981.   

Furthermore, the Board notes that the veteran failed to 
report for his VA examination scheduled to determine the 
etiology of a back disorder.  There is no indication in the 
claims folder when or where the letter was sent informing the 
veteran of the time and place of the examination.  The RO 
should schedule the veteran for another VA orthopedic 
examination to determine if the low back disorder that he 
currently suffers from is related to service.   

In view of the foregoing, the case is remanded for the 
following:
 
1.  The Board finds that there remains a 
further duty to
assist the veteran on his claim of 
entitlement to service connection for a 
low back disorder.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  The RO should obtain and associate 
with the record all of the veteran's 
treatment records from the former 
Ryerson Street facility in Brooklyn, New 
York, dated 1971 to 1981.  If the 
records do not exist, the RO must state 
this in writing in the claims file.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine if the low back disorder he 
currently suffers from is related to 
service.  The orthopedist should opine 
whether it is as likely as not that the 
condition that the veteran suffers from 
is related to service.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If he fails to 
report for any examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications 
must be associated with the claims 
folder.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




